Reasons for Allowance
Claims 1 -20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on 01/28/2022 has been approved. Therefore, the non-statutory double patenting rejection made in the previous office action has been vacated.
After further search and consideration of the prior art and applicant arguments, the claims are allowed in view of the prior art failing to teach or suggest in reasonable combination the following limitations recited in the independent claims: while the first networked microphone device is in a microphone-disabled state, determine that a second networked microphone device has switched from a microphone-disabled state to a microphone-enabled state; and in response to determining that the second networked microphone device has switched from the microphone-disabled state to the microphone-enabled state, switch the first networked microphone device from the microphone-disabled state to the microphone-enabled state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657